Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 03/28/2019. Claims 1-18 are pending and have been considered below.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 03/28/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation - 35 USC § 112(f)
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a playback device configured to play” in claim 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3, 8-9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Patent Application Pub. No. US 20140289196 A1) in view of Oh (U.S. Patent Application Pub. No. US 20190042647 A1).

Claim 1: Chan teaches a method of playing music in a vehicle audio system (i.e. a user is requesting for playing a particular audio file from the personal computing device 130 on the in-vehicle computing device 140; para. [0096]), comprising: 
receiving, by a controller (i.e. processor; para. [0105]), a user input for playing a music file of a user device (i.e. At determination step 1105, the synchronization process executing on the in-vehicle computing device 140 determines whether a user is requesting for playing a particular audio file from the personal computing device 130 on the in-vehicle computing device 140; para. [0096]) that is received via communication between the user device and the vehicle audio 5system (i.e. the personal computing device 130 is connected to the in-vehicle computing device 140 via the direct communication technique or a wired connection; para. [0096]); 
determining, by the controller, whether metadata of the music file to be played matches metadata of a music file that is stored in a storage device connected to the vehicle audio system (i.e. the in-vehicle computing device 140 determines whether the particular audio file is stored at the in-vehicle storage device; para. [0096]) and has sound quality (i.e. audio quality of the particular audio file; para. [0088]); and  
10playing the music file of the storage device corresponding to the music file of the user device when determined that the metadata of the music file to be played matches the metadata of the music file of the storage device (i.e. If the particular audio file is stored at the in-vehicle storage device, at step 1115, the in-vehicle computing device 140 plays the particular audio file from the in-vehicle storage device; para. [0096]).
	Chan does not explicitly teach a music file has sound quality that is better than sound quality of the music file of the user device.
	However, Oh teaches determining, by the controller, whether metadata of the music file to be played matches metadata of a music file that is stored in a storage device connected to the vehicle audio system (i.e. The detected music can be played via a user's computer processing system, such as a smart phone, computer, or car audio system, or detected by a user's computer processing system being played from an external source, such as a radio, a concert, and the like; para. [0004]) has sound quality that is better than sound quality of the music file of the user device (i.e. the system identifies a song being played. In step 804, the system determines whether an alternative version of the song is available at a higher quality. If so, then in step 806, the system identifies the playback point of the currently playing song, for example determining how many seconds have passed since the beginning of the song. Once the playback point has been determined, playback of the higher quality version of the song is initiated at the playback point in step 808, for example by fading into the higher quality version of the song; para. [0070-0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chan to include the feature of Oh. One would have been motivated to make this modification because it increases quality of music playback.

Claim 3: Chan and Oh teach the method of claim 1. Chan further teaches wherein the storage device includes an optical 20disc drive containing an optical disc medium (i.e. The storage devices can include optical disk storage, RAM, ROM, EEPROM, flash memory, phase change memory, magnetic cassettes, magnetic tapes, magnetic disk storage or any other computer storage medium which can be used to store the desired information; para. [0023]).

Claim 8: Chan and Oh teach the method of claim 1. Chan further teaches wherein the user device is wirelessly communicates with the vehicle audio system (i.e. the personal computing device 130 can be connected to the in-vehicle computing device 140 via the direct communication technique, e.g., Bluetooth, or via a wired connection; para. [0087]).

Claim 9: Chan and Oh teach the method of claim 1. Chan further teaches comprising: upon receipt of the user input, by the controller, playing the music file of the user device (i.e. At determination step 1105, the synchronization process executing on the in-vehicle computing device 140 determines whether a user is requesting for playing a particular audio file from the personal computing device 130 on the in-vehicle computing device 140; para. [0096]).
 does not explicitly teach stopping playing the music file of the user device when determined that the metadata of the music file received from the user device matches 10the metadata of the music file of the storage device.
However, Oh further teaches comprising: upon receipt of the user input, by the controller, playing the music file of the user device (i.e. The detected music can be played via a user's computer processing system, such as a smart phone, computer, or car audio system, or detected by a user's computer processing system being played from an external source, such as a radio, a concert, and the like; para. [0004]); and stopping, by the controller, playing the music file of the user device when determined that the metadata of the music file received from the user device matches 10the metadata of the music file of the storage device (i.e. the user device then transitions audio playback to an alternate version of the identified song. The transition may be automatic or manually initiated. An example of an automatic transition includes a transition from playing the song over the FM radio station to playing a higher quality version of the song that is stored on the user's smart phone; para. [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chan to include the feature of Oh. One would have been motivated to make this modification because it increases quality of music playback.

Claim 11: Chan teaches a method of playing music in a vehicle audio system (i.e. a user is requesting for playing a particular audio file from the personal computing device 130 on the in-vehicle computing device 140; para. [0096]), comprising: 
receiving, by a controller (i.e. processor; para. [0105]), a user input for playing a music file of a first storage device (i.e. At determination step 1105, the synchronization process executing on the in-vehicle computing device 140 determines whether a user is requesting for playing a particular audio file from the personal computing device 130 on the in-vehicle computing device 140; para. [0096]);
determining, by the controller, whether metadata of the music file to be played matches metadata of a music file that is stored in a second storage device (i.e. the in-vehicle computing device 140 determines whether the particular audio file is stored at the in-vehicle storage device; para. [0096]) and has sound quality (i.e. audio quality of the particular audio file; para. [0088]); and  
10playing, by the controller, the music file of the second storage device corresponding to the music file of the first storage device when determined that the metadata of the music file to be played matches the metadata of the music file of the second storage device (i.e. If the particular audio file is stored at the in-vehicle storage device, at step 1115, the in-vehicle computing device 140 plays the particular audio file from the in-vehicle storage device; para. [0096]).
	Chan does not explicitly teach a music file has sound quality that is better than sound quality of the music file of the first storage device.
	However, Oh teaches determining, by the controller, whether metadata of the music file to be played matches metadata of a music file that is stored in a second storage device (i.e. The detected music can be played via a user's computer processing system, such as a smart phone, computer, or car audio system, or detected by a user's computer processing system being played from an external source, such as a radio, a concert, and the like; para. [0004]) has sound quality that is better than sound quality of the music file of the first storage device (i.e. the system identifies a song being played. In step 804, the system determines whether an alternative version of the song is available at a higher quality. If so, then in step 806, the system identifies the playback point of the currently playing song, for example determining how many seconds have passed since the beginning of the song. Once the playback point has been determined, playback of the higher quality version of the song is initiated at the playback point in step 808, for example by fading into the higher quality version of the song; para. [0070-0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chan to include the feature of Oh. One would have been motivated to make this modification because it increases quality of music playback.

Claim 14: Chan teaches a vehicle audio system (i.e. a user is requesting for playing a particular audio file from the personal computing device 130 on the in-vehicle computing device 140; para. [0096]) comprising: 
(i.e. processor; para. [0105]) configured to play a music file of a user device (i.e. At determination step 1105, the synchronization process executing on the in-vehicle computing device 140 determines whether a user is requesting for playing a particular audio file from the personal computing device 130 on the in-vehicle computing device 140; para. [0096]) received through wired or wireless communication between the user device and the vehicle audio 5system (i.e. the personal computing device 130 is connected to the in-vehicle computing device 140 via the direct communication technique or a wired connection; para. [0096]); 
a controller (i.e. processor; para. [0105]) configured to control an operation of the playback device and to determine whether metadata of the music file to be played matches metadata of a music file that is stored in a first storage device connected to the vehicle audio system (i.e. the in-vehicle computing device 140 determines whether the particular audio file is stored at the in-vehicle storage device; para. [0096]) and has sound quality (i.e. audio quality of the particular audio file; para. [0088]); 
wherein the controller is configured to control the playback device to 10play the music file of the first storage device when determined that the metadata of the music file to be played matches the metadata of the music file of the first storage device (i.e. If the particular audio file is stored at the in-vehicle storage device, at step 1115, the in-vehicle computing device 140 plays the particular audio file from the in-vehicle storage device; para. [0096]).
	Chan does not explicitly teach a music file has sound quality that is better than sound quality of the music file of the user device.
	However, Oh teaches a controller configured to control an operation of the playback device and to determine whether metadata of the music file to be played matches metadata of a music file that is stored in a first storage device connected to the vehicle audio system (i.e. The detected music can be played via a user's computer processing system, such as a smart phone, computer, or car audio system, or detected by a user's computer processing system being played from an external source, such as a radio, a concert, and the like; para. [0004]) has sound quality that is better than sound quality of the music file of the user device (i.e. the system identifies a song being played. In step 804, the system determines whether an alternative version of the song is available at a higher quality. If so, then in step 806, the system identifies the playback point of the currently playing song, for example determining how many seconds have passed since the beginning of the song. Once the playback point has been determined, playback of the higher quality version of the song is initiated at the playback point in step 808, for example by fading into the higher quality version of the song; para. [0070-0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chan to include the feature of Oh. One would have been motivated to make this modification because it increases quality of music playback. 

Claim 16: Chan and Oh teach the vehicle audio system of claim 14. Chan further teaches wherein the first storage device includes an optical 20disc drive configure to receive an optical disc medium (i.e. The storage devices can include optical disk storage, RAM, ROM, EEPROM, flash memory, phase change memory, magnetic cassettes, magnetic tapes, magnetic disk storage or any other computer storage medium which can be used to store the desired information; para. [0023]).

8.	Claims 2, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Patent Application Pub. No. US 20140289196 A1) in view of Oh (U.S. Patent Application Pub. No. US 20190042647 A1) and further in view of Fidicen (MP3 frequency comparison, published November 2008, pages 1-2).

Claim 2: Chan and Oh teach the method of claim 1. Chan and Oh do not explicitly teach detects the sound quality 15of the music file based on a cutoff frequency of the music file.
However, Fidicen teaches detects the sound quality 15of the music file based on a cutoff frequency of the music file (i.e. sound quality 15of the music file based on a cutoff frequency of the music file and bit rate, pages 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Chan and Oh to include the feature of Fidicen. 

Claim 12: Chan and Oh teach the method of claim 11. Chan and Oh do not explicitly teach detects the sound quality 15of the music file based on a cutoff frequency of the music file.
However, Fidicen teaches detects the sound quality 15of the music file based on a cutoff frequency of the music file (i.e. sound quality 15of the music file based on a cutoff frequency of the music file and bit rate, pages 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Chan and Oh to include the feature of Fidicen. One would have been motivated to make this modification because it provides an efficient way to quickly determine the quality of music file based on the bit rate and cut off frequency.

Claim 15: Chan and Oh teach the vehicle audio system of claim 14. Chan and Oh do not explicitly teach detects the sound quality 15of the music file based on a cutoff frequency of the music file.
However, Fidicen teaches detects the sound quality 15of the music file based on a cutoff frequency of the music file (i.e. sound quality 15of the music file based on a cutoff frequency of the music file and bit rate, pages 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Chan and Oh to include the feature of Fidicen. One would have been motivated to make this modification because it provides an efficient way to quickly determine the quality of music file based on the bit rate and cut off frequency.

9.	Claims 4, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Patent Application Pub. No. US 20140289196 A1) in view of Oh (U.S. Patent Application Pub. No. US 20190042647 A1) and further in view of Daman et al. (U.S. Patent Application Pub. No. US 20180307458 A1).

Claim 4: Chan and Oh teach the method of claim 1. Chan and Oh do not explicitly teach to display that the vehicle audio system operates in a mode where the music file of the user device is played when the music file of the storage device is played.
However, Daman teaches wherein the controller controls a display device to display (i.e. FIGS. 4, 5 and 6 show examples of selection screens shown on the display of the user interface 42; para. [0039]) that the vehicle audio system operates in a mode where the music file of the user device is played when the music file of the storage device is played (i.e. fig. 4, When the virtual button B4 is touched, the controller 34 of the multi-device in-vehicle-infotainment system 12 provides audio files from a selected media device to the audio output component 44 so that the vehicle occupants can listen to music or audio files saved on the selected media device; para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Chan and Oh to include the feature of Daman. One would have been motivated to make this modification because it provides a plurality of audio files, one audio file after another, to an audio output component where the controller selects the plurality of audio files randomly shuffling between a plurality of electronic media devices selecting one or more audio files from differing ones of the plurality of electronic media devices for audio playback.

Claim 10: Chan and Oh teach the method of claim 1. Chan further teaches a universal serial bus (i.e. a universal serial bus (USB)).
Oh further teaches a universal serial bus (i.e. a universal serial bus (USB) port; para. [0099]).
Chan and Oh do not explicitly teach a universal serial bus memory device.
However, Daman teaches a universal serial bus memory device (i.e. the media interface component 20 via one of the USB ports 28. When the virtual button B4 is touched, the controller 34 of the multi-device in-vehicle-infotainment system 12 provides audio files from a selected media device to the audio output component 44 so that the vehicle occupants can listen to music or audio files saved on the selected media device; para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Chan and Oh to include the feature of Daman. 

Claim 13: Chan and Oh teach the method of claim 11. Chan and Oh do not explicitly teach a universal serial bus memory device.
However, Daman teaches wherein the first storage device includes a universal serial bus memory device (i.e. the media interface component 20 via one of the USB ports 28. When the virtual button B4 is touched, the controller 34 of the multi-device in-vehicle-infotainment system 12 provides audio files from a selected media device to the audio output component 44 so that the vehicle occupants can listen to music or audio files saved on the selected media device; para. [0043]) and the second storage device includes an optical disc drive containing an optical disc medium (i.e. the media interface component 20 can be directly connected to the first media device D1 and the second media device D2. The first media device D1 can be, for example, a CD-player or DVD-player; para. [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Chan and Oh to include the feature of Daman. One would have been motivated to make this modification because it provides a plurality of audio files, one audio file after another, to an audio output component where the controller selects the plurality of audio files randomly shuffling between a plurality of electronic media devices selecting one or more audio files from differing ones of the plurality of electronic media devices for audio playback.

Allowable Subject Matter
Claims 5-7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yen et al. (Pub. No. US 20100122217 A1), A resolution of the icon of the multimedia file is subsequently adjusted according to the file quality grade and the adjusted icon is displayed on the user interface.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173